Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 1 Becton Drive Franklin Lakes, NJ 07417 www.bd.com News Release Contact: Patricia A. Spinella, Investor Relations  201-847-5453 Colleen T. White, Corporate Communications  201-847-5369 BD ANNOUNCES RESULTS FOR FOURTH FISCAL QUARTER AND FULL YEAR Franklin Lakes, NJ (November 5, 2008)  BD (Becton, Dickinson and Company) (NYSE: BDX) today reported quarterly revenues of $1.836 billion for the fourth fiscal quarter ended September 30, 2008, representing an increase of 11 percent over the prior year period. This quarters growth rate reflects the favorable impact on all segments from foreign currency translation, which overall is estimated to account for 5 percentage points of the increase in quarterly revenues. For the full fiscal year ended September 30, 2008, BD reported record revenues of $7.156 billion, representing an increase of 13 percent over the prior year, which reflects an overall estimated 6 percent favorable impact from foreign currency translation that affected all segments. We are pleased to report another strong year for BD, one in which we exceeded our strategic and financial goals despite a challenging business environment, said Edward J. Ludwig, Chairman, President and Chief Executive Officer. All segments contributed to our success and growth. Implementation of disciplined spending controls enabled us to expand our operating margins as we continued to make significant capital and R&D investments to support our innovation strategy. Fourth Quarter Earnings and Analysis of Full Fiscal Year 2008 and 2007 Earnings Reported diluted earnings per share from continuing operations of $1.13 for the fourth quarter increased by 15 percent over reported diluted earnings per share from continuing operations of 98 cents for the fourth fiscal quarter of 2007. For the twelve-month period ending September 30, 2008, reported diluted earnings per share from continuing operations were $4.46. The following analysis (Table 1) of diluted earnings per share from continuing operations for the twelve-month periods ended September 30, 2008 and 2007 identifies specified items that affect the comparability of results between periods. As illustrated, reported diluted earnings per share from continuing operations of $4.46 for fiscal 2008 increased by 16 percent over diluted earnings per share from continuing operations, excluding specified items, of $3.84 for fiscal 2007. (Table 1) Twelve Months Ended September 30, FY2008 FY2007 % Change Diluted EPS from Continuing Operations: $ $ 33 % Specified Items: In-Process Research and Development Charge - (1) Diluted EPS from Continuing Operations Excluding Specified Items: $ $ 16 % (1) Represents the effect on diluted earnings per share from continuing operations of the in-process research and development (IPR&D) charges recorded in fiscal 2007 related to the Plasso and TriPath acquisitions. Segment Results In the BD Medical segment, worldwide revenues for the quarter were $953 million, representing an increase of 10 percent from the prior year period. Pharmaceutical Systems and Diabetes Care products led revenue growth in the segment. For the full fiscal year ended September 30, 2008, the BD Medical segment reported 11 percent revenue growth to $3.801 billion. In the BD Diagnostics segment, worldwide revenues for the quarter were $553 million, representing an increase of 11 percent from the prior years quarter. Sales of safety-engineered devices, cancer diagnostics products and infectious disease testing systems contributed to revenue growth. For the full fiscal year ended September 30, 2008, the BD Diagnostics segment reported revenue growth of 13 percent to $2.160 billion. In the BD Biosciences segment, worldwide revenues for the quarter were $329 million, representing an increase of 16 percent from the prior years quarter. Demand for clinical and research instruments and reagents were the primary growth drivers. For the full fiscal year ended September 30, 2008, the BD Biosciences segment reported 16 percent revenue growth to $1.195 billion. Geographic Results Fourth quarter revenues in the U.S. were $813 million, representing an increase of 3 percent over the prior year period. Revenues outside the U.S. were $1.023 billion, representing an increase of 19 percent over the prior year period, with approximately 9 percentage points of the increase resulting from the favorable impact from foreign currency translation. For the full fiscal year ended September 30, 2008, revenues in the U.S. were $3.185 billion, representing an increase of 5 percent over the prior year period. Revenues outside of the U.S. were $3.971 billion, representing an increase of 19 percent over the prior year period, with approximately 11 percentage points of the increase resulting from the favorable impact from foreign currency translation. Fiscal 2009 Outlook for Full Year The Company estimates that reported revenues for the full fiscal year 2009 will increase approximately 1 to 2 percent. This performance reflects unfavorable foreign currency translation, based on current exchange rates, of an estimated 5 to 6 percentage points. The Company expects diluted earnings per share from continuing operations for the full fiscal year 2009 to increase approximately 8 to 10 percent over reported diluted earnings per share from continuing operations of $4.46 for the fiscal year 2008. This earnings estimate reflects anticipated operating margin improvement, which more than offsets the unfavorable impact from foreign currency translation. Conference Call Information A conference call regarding BDs fourth fiscal quarter and full year results and its expectations for fiscal year 2009 will be broadcast live on BDs website, www.bd.com/investors , at 10:00 a.m. (ET) Wednesday, November 5, 2008. The conference call will be available for replay through the close of business on November 12, 2008 on BDs website, www.bd.com/investors , or at 1-800-642-1687 (domestic) and 1-706-645-9291 (international), access code 67742305. This news release contains certain non-GAAP financial measures. A reconciliation of these and other measures to the comparable GAAP measures is included in this release and in the attached financial tables. About BD BD is a leading global medical technology company that develops, manufactures and sells medical devices, instrument systems and reagents. The Company is dedicated to improving people's health throughout the world. BD is focused on improving drug delivery, enhancing the quality and speed of diagnosing infectious diseases and cancers, and advancing research, discovery and production of new drugs and vaccines. BD's capabilities are instrumental in combating many of the world's most pressing diseases. Founded in 1897 and headquartered in Franklin Lakes, New Jersey, BD employs approximately 28,000 people in approximately 50 countries throughout the world. The Company serves healthcare institutions, life science researchers, clinical laboratories, the pharmaceutical industry and the general public. For more information, please visit www.bd.com . This press release, including the section entitled Fiscal 2009 Outlook for Full Year, contains certain estimates and other forward-looking statements (as defined under Federal securities laws) regarding BDs performance, including future revenues, earnings per share and income, or events or developments that BD expects to occur or anticipates occurring in the future. All such statements are based upon current expectations of BD and involve a number of business risks and uncertainties. Actual results could vary materially from anticipated results described, implied or projected in any forward-looking statement. With respect to forward-looking statements contained herein, factors that could cause actual results to vary materially from any forward-looking statement include, but are not limited to: adverse changes in regional, national or foreign economic conditions, including any impact that may result from the current downturn in the world financial markets and major economies on our ability to access credit markets and finance our operations or the demand for our products and services; changes in interest or foreign currency exchange rates, particularly in light of increased volatility in currency exchange rates; competitive factors; pricing and market share pressures; difficulties inherent in product development and delays in product introductions; increases in energy costs and their effect on, among other things, the cost of producing BDs products; fluctuations in costs and availability of raw materials and in BDs ability to maintain favorable supplier arrangements and relationships; uncertainties of litigation (as described in BDs filings with the Securities and Exchange Commission); the effects of potential pandemic diseases; changes in healthcare or other governmental regulation, including changes in government pricing and reimbursement policies or other cost containment reforms; and issuance of new or revised accounting standards, as well as other factors discussed in this press release and in BDs filings with the Securities and Exchange Commission. We do not intend to update any forward-looking statements to reflect events or circumstances after the date hereof except as required by applicable laws or regulations. BECTON DICKINSON AND COMPANY CONSOLIDATED INCOME STATEMENTS (Unaudited; Amounts in thousands, except per share data) Three Months Ended September 30, 2008 2007 % Change REVENUES $ 1,835,631 $ 1,651,101 11.2 Cost of products sold 891,546 807,377 10.4 Selling and administrative 437,216 399,525 9.4 Research and development 108,606 100,430 8.1 TOTAL OPERATING COSTS AND EXPENSES 1,437,368 1,307,332 9.9 OPERATING INCOME 398,263 343,769 15.9 Interest income 6,879 9,083 (24.3 ) Interest expense (8,889 ) (10,268 ) (13.4 ) Other expense, net (1,734 ) (4,334 ) NM INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 394,519 338,250 16.6 Income tax provision 110,541 89,142 24.0 INCOME FROM CONTINUING OPERATIONS 283,978 249,108 14.0 (LOSS)/INCOME FROM DISCONTINUED OPERATIONS NET OF INCOME TAX (BENEFIT)/PROVISION OF $(1,103) AND $1,176, RESPECTIVELY (1,804 ) 10,704 NM NET INCOME $ 282,174 $ 259,812 8.6 EARNINGS PER SHARE Basic: Income from continuing operations $ 1.16 $ 1.02 13.7 (Loss)/Income from discontinued operations $ (0.01 ) $ 0.04 NM Net income $ 1.16 $ 1.07 8.4 Diluted: Income from continuing operations $ 1.13 $ 0.98 15.3 (Loss)/Income from discontinued operations $ (0.01 ) $ 0.04 NM Net income $ 1.12 $ 1.03 8.7 AVERAGE SHARES OUTSTANDING Basic 243,863 243,841 Diluted 251,197 253,009 NM - Not Meaningful (1) Total per share amounts may not add due to rounding Page 1 BECTON DICKINSON AND COMPANY CONSOLIDATED INCOME STATEMENTS (Unaudited; Amounts in thousands, except per share data) Twelve Months Ended September 30, 2008 2007 % Change REVENUES $ 7,155,910 $ 6,359,708 12.5 Cost of products sold 3,492,561 3,071,921 13.7 Selling and administrative 1,715,045 1,602,404 7.0 Research and development 396,238 360,050 10.1 Acquired in-process research and development - 122,133 NM TOTAL OPERATING COSTS AND EXPENSES 5,603,844 5,156,508 8.7 OPERATING INCOME 1,552,066 1,203,200 29.0 Interest income 39,368 46,221 (14.8 ) Interest expense (36,343 ) (46,420 ) (21.7 ) Other (expense)/income, net (1,484 ) 944 NM INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 1,553,607 1,203,945 29.0 Income tax provision 425,689 347,778 22.4 INCOME FROM CONTINUING OPERATIONS 1,127,918 856,167 31.7 (LOSS)/INCOME FROM DISCONTINUED OPERATIONS NET OF INCOME TAX (BENEFIT)/PROVISION OF $(567) AND $15,242, RESPECTIVELY (922 ) 33,866 NM NET INCOME $ 1,126,996 $ 890,033 26.6 EARNINGS PER SHARE Basic: Income from continuing operations $ 4.62 $ 3.50 32.0 Income from discontinued operations $ - $ 0.14 NM Net income (1) $ 4.61 $ 3.63 27.0 Diluted: Income from continuing operations $ 4.46 $ 3.36 32.7 Income from discontinued operations $ - $ 0.13 NM Net income $ 4.46 $ 3.49 27.8 AVERAGE SHARES OUTSTANDING Basic 244,323 244,929 Diluted 252,681 254,810 NM - Not Meaningful (1) Total per share amounts may not add due to rounding Page 2 BECTON DICKINSON AND COMPANY SUPPLEMENTAL INFORMATION (Unaudited; Amounts in thousands, except per share data) Twelve Months Ended September 30, 2007 As TriPath Plasso Excluding Reported IPR&D (1) IPR&D (1) Items Operating Income $ 1,203,200 $ 114,739 $ 7,394 1,325,333 as a % of revenues 18.9 % 20.8 % Income taxes 347,778 - - 347,778 effective tax rate 28.9 % 26.2 % Income from continuing operations 856,167 114,739 7,394 978,300 as a % of revenues 13.5 % 15.4 % Diluted earnings per share Income from continuing operations $ 3.36 $ 0.45 $ 0.03 $ 3.84 (1) Represents the acquired in-process research and development charges of $114,739 and $7,394 related to the TriPath and Plasso acquisitions, respectively. Page 3 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY SEGMENT AND GEOGRAPHIC AREA (Unaudited; Amounts in thousands) Three Months Ended September 30, 2008 2007 % Change BD MEDICAL United States $ 394,634 $ 392,166 0.6 International 558,437 476,128 17.3 TOTAL $ 953,071 $ 868,294 9.8 BD DIAGNOSTICS United States $ 281,148 $ 272,743 3.1 International 271,918 225,206 20.7 TOTAL $ 553,066 $ 497,949 11.1 BD BIOSCIENCES United States $ 136,749 $ 125,367 9.1 International 192,745 159,491 20.9 TOTAL $ 329,494 $ 284,858 15.7 TOTAL REVENUES United States $ 812,531 $ 790,276 2.8 International 1,023,100 860,825 18.9 TOTAL $ 1,835,631 $ 1,651,101 11.2 Page 4 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY SEGMENT AND GEOGRAPHIC AREA (Unaudited; Amounts in thousands) Twelve Months Ended September 30, 2008 2007 % Change BD MEDICAL United States $ 1,592,322 $ 1,538,308 3.5 International 2,208,681 1,882,362 17.3 TOTAL $ 3,801,003 $ 3,420,670 11.1 BD DIAGNOSTICS United States $ 1,121,843 $ 1,054,388 6.4 International 1,037,968 850,717 22.0 TOTAL $ 2,159,811 $ 1,905,105 13.4 BD BIOSCIENCES United States $ 470,641 $ 440,309 6.9 International 724,455 593,624 22.0 TOTAL $ 1,195,096 $ 1,033,933 15.6 TOTAL REVENUES United States $ 3,184,806 $ 3,033,005 5.0 International 3,971,104 3,326,703 19.4 TOTAL $ 7,155,910 $ 6,359,708 12.5 Page 5 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended September 30, (Unaudited; Amounts in thousands) United States 2008 2007 % Change BD MEDICAL Medical Surgical Systems $ 248,111 $ 243,427 1.9 Diabetes Care 102,592 98,384 4.3 Pharmaceutical Systems 37,512 44,376 (15.5 ) Ophthalmic Systems 6,419 5,979 7.4 TOTAL $ 394,634 $ 392,166 0.6 BD DIAGNOSTICS Preanalytical Systems $ 145,987 $ 138,203 5.6 Diagnostic Systems 135,161 134,540 0.5 TOTAL $ 281,148 $ 272,743 3.1 BD BIOSCIENCES Cell Analysis (1) $ 98,883 $ 85,133 16.2 Discovery Labware 37,866 40,234 (5.9 ) TOTAL $ 136,749 $ 125,367 9.1 TOTAL UNITED STATES $ 812,531 $ 790,276 2.8 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 6 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended September 30, (continued) (Unaudited; Amounts in thousands) International % Change 2008 2007 Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ 261,190 $ 233,366 11.9 4.6 7.3 Diabetes Care 95,921 82,851 15.8 6.6 9.2 Pharmaceutical Systems 188,773 149,023 26.7 14.1 12.6 Ophthalmic Systems 12,553 10,888 15.3 7.7 7.6 TOTAL $ 558,437 $ 476,128 17.3 8.0 9.3 BD DIAGNOSTICS Preanalytical Systems $ 141,119 $ 122,337 15.4 6.8 8.6 Diagnostic Systems 130,799 102,869 27.2 18.7 8.5 TOTAL $ 271,918 $ 225,206 20.7 12.2 8.5 BD BIOSCIENCES Cell Analysis (1) $ 154,719 $ 126,515 22.3 14.7 7.6 Discovery Labware 38,026 32,976 15.3 6.8 8.5 TOTAL $ 192,745 $ 159,491 20.9 13.0 7.9 TOTAL INTERNATIONAL $ 1,023,100 $ 860,825 18.9 10.1 8.8 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 7 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended September 30, (continued) (Unaudited; Amounts in thousands) Total % Change 2008 2007 Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ 509,301 $ 476,793 6.8 3.3 3.5 Diabetes Care 198,513 181,235 9.5 5.4 4.1 Pharmaceutical Systems 226,285 193,399 17.0 7.3 9.7 Ophthalmic Systems 18,972 16,867 12.5 7.5 5.0 TOTAL $ 953,071 $ 868,294 9.8 4.7 5.1 BD DIAGNOSTICS Preanalytical Systems $ 287,106 $ 260,540 10.2 6.2 4.0 Diagnostic Systems 265,960 237,409 12.0 8.4 3.6 TOTAL $ 553,066 $ 497,949 11.1 7.2 3.9 BD BIOSCIENCES Cell Analysis (1) $ 253,602 $ 211,648 19.8 15.3 4.5 Discovery Labware 75,892 73,210 3.7 (0.2 ) 3.9 TOTAL $ 329,494 $ 284,858 15.7 11.3 4.4 TOTAL REVENUES $ 1,835,631 $ 1,651,101 11.2 6.6 4.6 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 8 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Twelve Months Ended September 30, (Unaudited; Amounts in thousands) United States 2008 2007 % Change BD MEDICAL Medical Surgical Systems $ 977,262 $ 954,971 2.3 Diabetes Care 400,663 378,639 5.8 Pharmaceutical Systems 189,394 180,337 5.0 Ophthalmic Systems 25,003 24,361 2.6 TOTAL $ 1,592,322 $ 1,538,308 3.5 BD DIAGNOSTICS Preanalytical Systems $ 574,378 $ 541,415 6.1 Diagnostic Systems 547,465 512,973 6.7 TOTAL $ 1,121,843 $ 1,054,388 6.4 BD BIOSCIENCES Cell Analysis (1) $ 324,698 $ 290,370 11.8 Discovery Labware 145,943 149,939 (2.7 ) TOTAL $ 470,641 $ 440,309 6.9 TOTAL UNITED STATES $ 3,184,806 $ 3,033,005 5.0 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 9 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Twelve Months Ended September 30, (continued) (Unaudited; Amounts in thousands) International % Change 2008 2007 Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ 1,027,592 $ 909,109 13.0 4.0 9.0 Diabetes Care 374,657 317,342 18.1 7.0 11.1 Pharmaceutical Systems 752,742 611,563 23.1 9.7 13.4 Ophthalmic Systems 53,690 44,348 21.1 10.7 10.4 TOTAL $ 2,208,681 $ 1,882,362 17.3 6.5 10.8 BD DIAGNOSTICS Preanalytical Systems $ 549,150 $ 465,276 18.0 7.3 10.7 Diagnostic Systems 488,818 385,441 26.8 16.6 10.2 TOTAL $ 1,037,968 $ 850,717 22.0 11.5 10.5 BD BIOSCIENCES Cell Analysis (1) $ 575,813 $ 465,661 23.7 13.5 10.2 Discovery Labware 148,642 127,963 16.2 5.8 10.4 TOTAL $ 724,455 $ 593,624 22.0 11.8 10.2 TOTAL INTERNATIONAL $ 3,971,104 $ 3,326,703 19.4 8.7 10.7 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 10 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Twelve Months Ended September 30, (continued) (Unaudited; Amounts in thousands) Total % Change 2008 2007 Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ 2,004,854 $ 1,864,080 7.6 3.1 4.5 Diabetes Care 775,320 695,981 11.4 6.3 5.1 Pharmaceutical Systems 942,136 791,900 19.0 8.6 10.4 Ophthalmic Systems 78,693 68,709 14.5 7.8 6.7 TOTAL $ 3,801,003 $ 3,420,670 11.1 5.1 6.0 BD DIAGNOSTICS Preanalytical Systems $ 1,123,528 $ 1,006,691 11.6 6.7 4.9 Diagnostic Systems 1,036,283 898,414 15.3 11.0 4.3 TOTAL $ 2,159,811 $ 1,905,105 13.4 8.7 4.7 BD BIOSCIENCES Cell Analysis (1) $ 900,511 $ 756,031 19.1 12.8 6.3 Discovery Labware 294,585 277,902 6.0 1.2 4.8 TOTAL $ 1,195,096 $ 1,033,933 15.6 9.7 5.9 TOTAL REVENUES $ 7,155,910 $ 6,359,708 12.5 7.0 5.5 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 11
